internal_revenue_service number release date index number --------------- ----------------------------- ---------------------------------------- --------------------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-102999-04 date date ----------- ------------------ -------------------- ------------------------ --------------------------- ----------------------------- ------------------------------------------------------------ x -------------------------------------------- property a d1 d2 d3 dollar_figurey dollar_figurez dear ---- --------- the letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x’s rental income from property is not passive_investment_income within the meaning of sec_1362 and sec_1375 of the internal_revenue_code treated as an s_corporation effective d2 x has accumulated_earnings_and_profits x is engaged in the business of owning and operating commercial rental real_estate services include but are not limited to the following engages all subcontractors for a x’s president represents that x provides various services to property these the information submitted states that x was incorporated d1 and elected to be --------- plr-102999-04 repairs and maintenance on the property inspects property for cleanliness and safety on a regular basis makes repairs to and maintains the roofs and skylights of the building investigates and pursues all claims for damage to the buildings from third parties periodically inspects the exterior portions of the building for deterioration or damage and repairs the same when necessary periodically inspects the basements foundations and exterior walls and paints tuckpoints or otherwise and repairs as necessary periodically inspects the plumbing electrical and hvac systems in the building to ascertain that they are properly installed and maintained by the tenant periodically inspects the fire alarms and sprinkler systems and the tenant’s use of the buildings to make certain that there are no unsafe practices within the building periodically inspects the elevator and its doors to make certain that the tenant is properly maintaining it inspects and maintains the fencing around the building coordinates with the city on any issues as to city services such as sewer and water and coordinates with the utility providers inspects and maintains vehicle parking areas and exterior dock areas and negotiates the terms of all leases and renewals thereof with the tenant relevant expenses in the year ending d3 x accrued approximately dollar_figurey in rents and incurred dollar_figurez in sec_1361 defines an s_corporation as a small_business_corporation for which an election under '1362 a is in effect for the taxable_year sec_1362 provides that an election under '1362 a shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under '1362 a shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation plr-102999-04 sec_1375 provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 sec_1_1362-2 of the income_tax regulations provides that arents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that arents does not include rents except as expressly provided herein no opinion is expressed or implied derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted we conclude that the rental income that x derives from property is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 and sec_1375 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion on whether x is otherwise eligible to be an s_corporation nor on whether any of x’s shareholders are eligible s_corporation shareholders under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive investment activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for the purposes of sec_469 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of plr-102999-04 being sent to x and x’s other authorized representative pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely carolyn hinchman gray senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
